DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are as discussed below: 
a) “wherein the first body portion and the second body portion are configured to move linearly between an open position, where at least one of the first interior and the second interior is accessible, and a closed position, where the first interior and the second interior are enclosed;”, see claim 1 lines 7-10.
configured to be coupled to one another in an articulated non-pivoting clamshell arrangement for enclosing an interior of the case;”, see claim 13 lines 3-5.

c) “a second body portion, the first body portion and the second body portion being configured to be coupled to one another in an articulated non-pivoting clamshell arrangement for enclosing an interior of the case;”, see claim 21 lines 3-5.

d) “wherein the first body portion and the second body portion are configured to move linearly between an open position, where at least one of a first interior portion of the first body portion and a second interior portion of the second body portion is accessible, and a closed position, where the first interior portion and the second interior portion are enclosed.”, see claim 26 lines 1-5.

e) “wherein the first body portion and the second body portion are configured to be coupled to one another in an articulated non-pivoting clamshell arrangement.” see claim 30 lines 1-3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 13-14, 16-20, and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, this claim claims “wherein the first body portion and the second body portion are configured to move linearly between an open position, where at least one of the first interior and the second interior is accessible, and a closed position, where the first interior and the second interior are enclosed;”, see lines 7-10.
This limitation is considered new matter because none of the written specification, drawings, or original claims provides support for linearly moving the first body portion and the second body portion between an open position and a closed position.  
Regarding claim 13, this claim claims “a second body portion, the first body portion and the second body portion being configured to be coupled to one another in an articulated non-pivoting clamshell arrangement for enclosing an interior of the case;”, see lines 3-5.
This limitation is considered new matter because none of the written specification, drawings, or original claims provides support for an articulated non-pivoting clamshell arrangement.  From review of the written specification, there is no disclosure of an articulated non-pivoting clamshell arrangement.  If Applicants do not agree, Applicants are asked to point out where in the specification (citing page numbers and line numbers) where the above limitation is supported.
Regarding claim 21, this claim claims “a second body portion, the first body portion and the second body portion being configured to be coupled to one another in an articulated non-pivoting clamshell arrangement for enclosing an interior of the case;”, see lines 3-5.
This limitation is considered new matter because none of the written specification, drawings, or original claims provides support for an articulated non-pivoting clamshell arrangement.  From review of the written specification, there is no disclosure of an articulated non-pivoting clamshell arrangement.  If Applicants do not agree, Applicants are asked to point out where in the specification (citing page numbers and line numbers) where the above limitation is supported.
Regarding claim 26, “wherein the first body portion and the second body portion are configured to move linearly between an open position, where at least one of a first interior portion of the first body portion and a second interior portion of the second body portion is accessible, and a closed position, where the first interior portion and the second interior portion are enclosed.”, see lines 1-5.
This limitation is considered new matter because none of the written specification, drawings, or original claims provides support for linearly moving the first body portion and the second body portion between an open position and a closed position.  
Regarding claim 30, this claim claims “wherein the first body portion and the second body portion are configured to be coupled to one another in an articulated non-pivoting clamshell arrangement.”, see lines 1-3.
This limitation is considered new matter because none of the written specification, drawings, or original claims provides support for an articulated non-pivoting clamshell arrangement.  From review of the written specification, there is no disclosure of an articulated non-pivoting clamshell arrangement.  If Applicants do not agree, Applicants are asked to point out where in the specification (citing page numbers and line numbers) where the above limitation is supported.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 13-14, 16-20, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim claims “wherein the first body portion and the second body portion are configured to move linearly between an open position, where at least one of the first interior and the second interior is accessible, and a closed position, where the first interior and the second interior are enclosed;”, see lines 7-10.
This limitation is rendered indefinite because the specification does not disclose the corresponding structure for performing the claimed function.  Thus, the scope of the claim is unclear because the specification does not disclose the corresponding structure for performing the claimed function.  What is the corresponding structure that linearly moves the first body portion and the second body portion between an open position and a closed position?
Regarding claim 13, this claim claims “a second body portion, the first body portion and the second body portion being configured to be coupled to one another in an articulated non-pivoting clamshell arrangement for enclosing an interior of the case;”, see lines 3-5.
This limitation is rendered indefinite because the specification does not disclose the corresponding structure for performing the claimed function.  Thus, the scope of the claim is unclear because the specification does not disclose the corresponding structure for performing the claimed function.  What is the corresponding structure that couples the first body portion and the second body portion to an articulated non-pivoting clamshell arrangement?
Further regarding claim 13, this claim claims “a second body portion, the first body portion and the second body portion being configured to be coupled to one another in an articulated non-pivoting clamshell arrangement for enclosing an interior of the case;”, see lines 3-5.
This limitation renders the claim indefinite because the claim is unclear as to what is meant by “an articulated non-pivoting clamshell arrangement”.  What is meant by “an articulated non-pivoting clamshell arrangement”?  If a structure is non-pivoting, how is that structure a clamshell arrangement?  How can a structure be articulated and non-pivoting?  For this office action, prior art disclosing or teaching a structure that can resemble a clamshell arrangement will be consider as anticipating or obvious to the above limitation.  
Regarding claim 19, “the first opening” (line 1) lacks antecedent basis.  The Examiner points out that earlier claim 13 does not claim a first opening.
Regarding claim 21, this claim claims “a second body portion, the first body portion and the second body portion being configured to be coupled to one another in an articulated non-pivoting clamshell arrangement for enclosing an interior of the case;”, see lines 3-5.
This limitation is rendered indefinite because the specification does not disclose the corresponding structure for performing the claimed function.  Thus, the scope of the claim is unclear because the specification does not disclose the corresponding structure for performing the claimed function.  What is the corresponding structure that couples the first body portion and the second body portion to an articulated non-pivoting clamshell arrangement?
Further regarding claim 21, this claim claims “a second body portion, the first body portion and the second body portion being configured to be coupled to one another in an articulated non-pivoting clamshell arrangement for enclosing an interior of the case;”, see lines 3-5.
This limitation renders the claim indefinite because the claim is unclear as to what is meant by “an articulated non-pivoting clamshell arrangement”.  What is meant by “an articulated non-pivoting clamshell arrangement”?  If a structure is non-pivoting, how is that structure a clamshell arrangement?  How can a structure be articulated and non-pivoting?  For this office action, prior art disclosing or teaching a structure that can resemble a clamshell arrangement will be consider as anticipating or obvious to the above limitation.  
Regarding claim 26, “wherein the first body portion and the second body portion are configured to move linearly between an open position, where at least one of a first interior portion of the first body portion and a second interior portion of the second body portion is accessible, and a closed position, where the first interior portion and the second interior portion are enclosed.”, see lines 1-5.
This limitation is rendered indefinite because the specification does not disclose the corresponding structure for performing the claimed function.  Thus, the scope of the claim is unclear because the specification does not disclose the corresponding structure for performing the claimed function.  What is the corresponding structure that linearly moves the first body portion and the second body portion between an open position and a closed position?
Regarding claim 30, this claim claims “wherein the first body portion and the second body portion are configured to be coupled to one another in an articulated non-pivoting clamshell arrangement.”, see lines 1-3.
This limitation is rendered indefinite because the specification does not disclose the corresponding structure for performing the claimed function.  Thus, the scope of the claim is unclear because the specification does not disclose the corresponding structure for performing the claimed function.  What is the corresponding structure that couples the first body portion and the second body portion to an articulated non-pivoting clamshell arrangement?
Further regarding claim 30, this claim claims “wherein the first body portion and the second body portion are configured to be coupled to one another in an articulated non-pivoting clamshell arrangement
This limitation renders the claim indefinite because the claim is unclear as to what is meant by “an articulated non-pivoting clamshell arrangement”.  What is meant by “an articulated non-pivoting clamshell arrangement”?  If a structure is non-pivoting, how is that structure a clamshell arrangement?  How can a structure be articulated and non-pivoting?  For this office action, prior art disclosing or teaching a structure that can resemble a clamshell arrangement will be consider as anticipating or obvious to the above limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca et al. (US Publication 2008/0156916 A1) in view of Hernik (US Publication 2009/0277988 A1), in further view of Dunlap (US Patent 8,251,212 B2), and in further view of Dodge (US Patent 1,094,542). 
Regarding claim 1, DeLuca et al. (from here on just referred to as DeLuca) discloses:

A cable carrying case (10, see figure 2) comprising:

a first body portion (18, see figure 2) having a first interior (considered the interior of 18 for spool 36 and cable C), the first body portion including a base surface (considered the uppermost surface of 18, as 

a second body portion (20, see figure 2) having a second interior (considered the interior of 20 for spool 36 and cable C) the first body portion including a base surface (considered the lowermost surface of 20, as shown in figure 2) and four secondary surfaces (considered the front side of 20, the left side of 20, the right side of 20, and the back side of 20, see figure 2) extending from the base surface (see figure 2);

wherein the first body portion and the second body portion are configured to move between an open position (see figure 2), where at least one of the first interior and the second interior is accessible, and a closed position (when portions 18 and 20 are connected to enclose the spool), where the first interior and the second interior are enclosed,

wherein the first body portion includes a first opening (see opening 24 on portion 18) defined by one of the four secondary surfaces of the first body portion and the second body portion includes a second opening (see opening 24 on portion 20) defined by one of the four body surface of the second body portion, wherein the first opening and the second opening mate with one another to form a single opening (a single opening is formed when openings of portions 18 and 20 are connected to each other), and

wherein each of the first body portion and the second body portion includes a receiving port (see 30 for portion 18 and 32 for portion 20, see figure 2) positioned in a centralized portion of an interior face of the respective base surface of the first and second body portions (see figure 2), the receiving ports being configured to receive an axial opening of a spool of coaxial cable (see figure 2).

DeLuca does not explicitly disclose 1) wherein each of the first body portion and the second body portion includes an anti-friction member and reinforcing members that extend substantially orthogonally from 

Hernik discloses device (see figures 1-10, especially figures 3-4) and teaches of providing a bearing surface (38, see figure 4, half of 38 as shown are considered anti-friction members and the other half of 38 as shown are considered reinforcing members) to reduce the friction of a housing part on the winding and unwinding of winding material (see paragraph 0046-0048).

At the time of the invention was made by the Applicant, it would have been obvious to one of ordinary skill in the art to modify the carrying case of DeLuca by providing anti-friction members and reinforcing members to the interior surfaces of the first and second body portions, to reduce the friction of a housing part on the winding and unwinding of winding material as taught by Hernik. 

Neither DeLuca nor Hernik discloses wherein the first body portion and the second body portion are identical.

Dunlap discloses a case (see figures 1-6) comprising a first body portion (1, see figures 1-6) and a second body portion (see figures 1-6) and teaches of the portions being made identical to provide a more reasonable tool size when the body portions are injection molded and to reduce the costs of making the portions of the case (see column 2 lines 10-12, and column 3 lines 33-41). 

At the time of the invention was made by the Applicant, it would have been obvious to one of ordinary skill in the art to modify the carrying case of DeLuca as modified above by making the first body portion and the second body portion both identical to each other, to provide a more reasonable tool size when 

DeLuca further discloses a spool (36, see figure 2) of cable (B, see figure 2).

None of DeLuca, Hernik, nor Dunlap disclose “wherein the base surface of the first body portion includes a first aperture and the base surface of the second body portion includes a second aperture”, and “wherein the first aperture and the second aperture are each configured to permit a user to access and operate a spool of cable in the case to rewind and unused cable on the reel without opening the case”.

Dodge discloses a dispensing case (A) comprising a first body portion (B) and a second body portion (C) and further comprising the base surface of the first body portion includes a first aperture (H, see figure 2) and the base surface of the second body portion includes a second aperture (H’, see figure 5).  Dodge teaches the first aperture and the second aperture are each configured to permit a user to access and operate roll (i, see figure 5) of strip (i2, see figure 5) in the case to rewind and unused cable on the reel without opening the case (page 1 lines 67-91).

At the time of the invention was made by the Applicant, it would have been obvious to one of ordinary skill in the art to modify the carrying case of DeLuca as modified above by providing the first body portion and the second body portion each with an aperture (similar to H or H’, as taught by Dodge) to permit a user access to rewind unused material as taught by Dodge.

Regarding claim 30, DeLuca as modified above further shows wherein the first body portion and the second body portion are configured to be coupled to one another in an articulated non-pivoting clamshell arrangement (see figure 2, as the first body portion and the second body portion resemble a clamshell arrangement once the two body portions are connected to each other).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca et al. (US Publication 2008/0156916 A1) in view of Hernik (US Publication 2009/0277988 A1) in further view of Dunlap (US Patent 8,251,212 B2), and in further view of Dodge (US Patent 1,094,542) as applied to claims 1 and 30 above, and further in view of Wilson (US Patent 3,378,215).
Regarding claim 2, DeLuca does not explicitly disclose 1) wherein the first opening includes a cable securing section configured to fix a loose end of the coaxial cable to the case when the cable is not being paid out, 2) wherein the cable securing section is smaller in size than the first opening and is configured to assist the first opening in securing the coaxial cable to the case, and 3) wherein the cable securing section is configured to be large enough at an initial point to receive a width of the cable and small enough at an end point to grip the width of the cable.
Wilson discloses a dispensing device (see figures 1-13, especially figure 3) and teaches of providing a first opening (considered the middle widest portion of 18) with a cable securing section (considered upper narrower portion of 18 as shown in figure 3, and/or lower narrow portion as shown in figure 3) smaller in size than a first opening of the line (see figure 1) for receiving a width or end of the cable (13) to hold a free end of a cable (see figure 3 and column 4 lines 8-15).  
The cable securing section is a solution to the known problem in dispensers of the end of a material (such as a cable) unintentionally reentering the dispenser.  Without such a solution, material dispensers can be problematic to use because the user would occasionally have to retrieve the end of the material that has unintentionally reentered the dispenser.
At the time of the invention was made by the Applicant, it would have been obvious to one of ordinary skill in the art to modify the carrying case of DeLuca as modified above by providing at least one cable securing section to the first opening of DeLuca as modified above, to provide a cable securing section to a first opening of a dispenser to hold a free end of material as taught by Wilson.  Such a benefit of the cable securing section is to prevent the cable from unintentionally reentering the carrying case of DeLuca as modified above.


Claims 13-14 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca et al. (US Publication 2008/0156916 A1) in view of Dunlap (US Patent 8,251,212 B2).
Regarding claim 13, DeLuca et al. (from here on just referred to as DeLuca) discloses:

A cable carrying case (10, see figure 2) comprising:

a first body portion (18, see figure 2);

a second body portion (20, see figure 2), the first body portion and the second body portion being configured to be coupled to one another in an articulated non-pivoting clamshell arrangement (see figure 2, as the first body portion and the second body portion resemble a clamshell arrangement once the two body portions are connected to each other) for enclosing an interior of the case (see figure 2);

a pair of receiving ports (30 and 32, see figure 2) disposed on opposite walls of the interior, each of the receiving ports being configured to be fixed relative to the opposite walls of the interior (see figure 2); and

a reel (spool 36 and cable B, see figure 2) configured to be rotatably supported in the interior by the pair of receiving ports (see figure 2), the reel including a spool (36) upon which a cable (B) is wound.

DeLuca does not disclose wherein the first body portion and the second body portion are identical.

Dunlap discloses a case (see figures 1-6) comprising a first body portion (1, see figures 1-6) and a second body portion (see figures 1-6) and teaches of the portions being made identical to provide a more reasonable tool size when the body portions are injection molded and to reduce the costs of making the portions of the case (see column 2 lines 10-12, and column 3 lines 33-41). 



Regarding claim 14, DeLuca further shows wherein the spool (36) has a length (see figure 2) that includes plural side-by-side windings (considered the windings of B, as shown in figure 2) of the cable (B) and a pair of spaced apart outer flanges (34, see figure 2).
Regarding claim 16, DeLuca further shows wherein at least one of the first body portion and the second body portion is configured to be disposed upon a supporting surface (as either portion can be disposed on the ground).
Regarding claim 17, DeLuca further shows wherein at least one of the first body portion and the second body portion includes integral front and rear panels (considered the front and rear surfaces of 18 and 20, see figure 2), a pair of integral, spaced apart end panels (considered the side end panels of 18 and 20, see figure 2), and an interior portion (considered the portion for spool 36, see figure 2) defined between the front, rear, and end panels (see figure 2).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca et al. (US Publication 2008/0156916 A1) in view of Dunlap (US Patent 8,251,212 B2) as applied to claims 13-14 and 16-17 above, and further in view of Dodge (US Patent 1,094,542).
Regarding claim 18, Neither DeLuca nor Dunlap disclose “wherein the base surface of the first body portion includes a first aperture and the base surface of the second body portion includes a second aperture”, and “wherein the first aperture and the second aperture are each configured to permit a user to access and operate a spool of cable in the case to rewind and unused cable on the reel without opening the case”.
Dodge discloses a dispensing case (A) comprising a first body portion (B) and a second body portion (C) and further comprising the base surface of the first body portion includes a first aperture (H, see figure 2) and the 2, see figure 5) in the case to rewind and unused cable on the reel without opening the case (page 1 lines 67-91).
At the time of the invention was made by the Applicant, it would have been obvious to one of ordinary skill in the art to modify the carrying case of DeLuca as modified above by providing the first body portion and the second body portion each with an aperture (similar to H or H’, as taught by Dodge) to permit a user access to rewind unused material as taught by Dodge.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca et al. (US Publication 2008/0156916 A1) in view of Dunlap (US Patent 8,251,212 B2) as applied to claims 13-14 and 16-17 above, and further in view of Wilson (US Patent 3,378,215).
Regarding claims 19 and 20, DeLuca does not explicitly disclose 1) wherein the first opening includes a cable securing section configured to fix a loose end of the coaxial cable to the case when the cable is not being paid out, 2) wherein the cable securing section is smaller in size than the first opening and is configured to assist the first opening in securing the coaxial cable to the case, and 3) wherein the cable securing section is configured to be large enough at an initial point to receive a width of the cable and small enough at an end point to grip the width of the cable.
Wilson discloses a dispensing device (see figures 1-13, especially figure 3) and teaches of providing a first opening (considered the middle widest portion of 18) with a cable securing section (considered upper narrower portion of 18 as shown in figure 3, and/or lower narrow portion as shown in figure 3) smaller in size than a first opening of the line (see figure 1) for receiving a width or end of the cable (13) to hold a free end of a cable (see figure 3 and column 4 lines 8-15).  
The cable securing section is a solution to the known problem in dispensers of the end of a material (such as a cable) unintentionally reentering the dispenser.  Without such a solution, material dispensers can be problematic to use because the user would occasionally have to retrieve the end of the material that has unintentionally reentered the dispenser.
At the time of the invention was made by the Applicant, it would have been obvious to one of ordinary skill in the art to modify the carrying case of DeLuca as modified above by providing at least one cable securing section to the first opening of DeLuca as modified above, to provide a cable securing section to a first opening of a dispenser to hold a free end of material as taught by Wilson.  Such a benefit of the cable securing section is to prevent the cable from unintentionally reentering the carrying case of DeLuca as modified above.

Claim 21 and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca et al. (US Publication 2008/0156916 A1) in view of Dunlap (US Patent 8,251,212 B2).
Regarding claim 21, DeLuca et al. (from here on just referred to as DeLuca) discloses:

A cable carrying case (10, see figure 2) comprising:

a first body portion (18, see figure 2);

a second body portion (20, see figure 2), the first body portion and the second body portion being configured to be coupled to one another in an articulated non-pivoting clamshell arrangement (see figure 2, as the first body portion and the second body portion resemble a clamshell arrangement once the two body portions are connected to each other) for enclosing an interior of the case (see figure 2);

a pair of receiving ports (30 and 32, see figure 2) disposed on opposite walls of the interior, each of the receiving ports being configured to be fixed relative to the opposite walls of the interior (see figure 2); and

wherein the receiving ports are configured to receive an axial opening of a spool (36) of coaxial cable (B), see paragraphs 0035-0036, 

DeLuca does not disclose wherein the first body portion and the second body portion are identical.



At the time of the invention was made by the Applicant, it would have been obvious to one of ordinary skill in the art to modify the carrying case of DeLuca by making the first body portion and the second body portion both identical to each other, to provide a more reasonable tool size when the body portions are injection molded as taught by Dunlap, and/or to reduce the costs of making the portions of the case as taught by Dunlap.

Regarding claim 23, DeLuca further shows a detachable support member (40, see figure 2, as 40 provides lateral support to prevent lateral movement of spool 36 once the body portions are connected to each other) extending along an axis (considered the longitudinal axis of 40, as shown in figure 2), the detachable support member configured to be removably coupled with the pair of receiving ports (see figure 2).
Regarding claim 24, DeLuca further shows wherein at least one of the first body portion and the second body portion is configured to be disposed upon a supporting surface (as either portion can be disposed on the ground).
Regarding claim 25, DeLuca further shows wherein at least one of the first body portion and the second body portion includes integral front and rear panels (considered the front and rear surfaces of 18 and 20, see figure 2), a pair of integral, spaced apart end panels (considered the side end panels of 18 and 20, see figure 2), and an interior portion (considered the portion for spool 36, see figure 2) defined between the front, rear, and end panels (see figure 2).
Regarding claim 26, DeLuca further shows wherein the first body portion (18) and the second body portion (20) are configured to move linearly between an open position (see figure 2), where at least one of a first interior portion of the first body portion and a second interior portion of the second body portion is accessible (see 
Regarding claim 27, DeLuca further shows wherein the first body portion includes a first opening (see opening 24 on portion 18) defined by one of the four secondary surfaces of the first body portion and the second body portion includes a second opening (see opening 24 on portion 20) defined by one of the four body surface of the second body portion, wherein the first opening and the second opening mate with one another to form a single opening (a single opening is formed when openings of portions 18 and 20 are connected to each other).  Also, see figure 2.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca et al. (US Publication 2008/0156916 A1) in view of Dunlap (US Patent 8,251,212 B2) as applied to claims 21 and 23-27 above, and further in view of Dodge (US Patent 1,094,542).
Regarding claim 22, Neither DeLuca nor Dunlap disclose “wherein the base surface of the first body portion includes a first aperture and the base surface of the second body portion includes a second aperture”, and “wherein the first aperture and the second aperture are each configured to permit a user to access and operate a spool of cable in the case to rewind and unused cable on the reel without opening the case”.
Dodge discloses a dispensing case (A) comprising a first body portion (B) and a second body portion (C) and further comprising the base surface of the first body portion includes a first aperture (H, see figure 2) and the base surface of the second body portion includes a second aperture (H’, see figure 5).  Dodge teaches the first aperture and the second aperture are each configured to permit a user to access and operate roll (i, see figure 5) of strip (i2, see figure 5) in the case to rewind and unused cable on the reel without opening the case (page 1 lines 67-91).
At the time of the invention was made by the Applicant, it would have been obvious to one of ordinary skill in the art to modify the carrying case of DeLuca as modified above by providing the first body portion and the second body portion each with an aperture (similar to H or H’, as taught by Dodge) to permit a user access to rewind unused material as taught by Dodge.
Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca et al. (US Publication 2008/0156916 A1) in view of Dunlap (US Patent 8,251,212 B2) as applied to claims 21 and 23-27 above, and further in view of Wilson (US Patent 3,378,215).
Regarding claims 28 and 29, DeLuca does not explicitly disclose 1) wherein the first opening includes a cable securing section configured to fix a loose end of the coaxial cable to the case when the cable is not being paid out, 2) wherein the cable securing section is smaller in size than the first opening and is configured to assist the first opening in securing the coaxial cable to the case, and 3) wherein the cable securing section is configured to be large enough at an initial point to receive a width of the cable and small enough at an end point to grip the width of the cable.
Wilson discloses a dispensing device (see figures 1-13, especially figure 3) and teaches of providing a first opening (considered the middle widest portion of 18) with a cable securing section (considered upper narrower portion of 18 as shown in figure 3, and/or lower narrow portion as shown in figure 3) smaller in size than a first opening of the line (see figure 1) for receiving a width or end of the cable (13) to hold a free end of a cable (see figure 3 and column 4 lines 8-15).  
The cable securing section is a solution to the known problem in dispensers of the end of a material (such as a cable) unintentionally reentering the dispenser.  Without such a solution, material dispensers can be problematic to use because the user would occasionally have to retrieve the end of the material that has unintentionally reentered the dispenser.
At the time of the invention was made by the Applicant, it would have been obvious to one of ordinary skill in the art to modify the carrying case of DeLuca as modified above by providing at least one cable securing section to the first opening of DeLuca as modified above, to provide a cable securing section to a first opening of a dispenser to hold a free end of material as taught by Wilson.  Such a benefit of the cable securing section is to prevent the cable from unintentionally reentering the carrying case of DeLuca as modified above.




Response to Arguments
Applicant's arguments filed February 18, 2021 (see REM of 02/18/2021) have been fully considered but they are not persuasive.
Applicants argue the following:
“However, DeLuca does not disclose that the alleged first body portion (18) and the alleged second body portion (20) are identical, as recited in amended claim 1. Indeed, the alleged first body portion (18) and the alleged second body portion (20) have different configurations, as illustrated in Figs. 1-3.”, see page 2 lines 11-14.

The Examiner respectfully does not agree because a first body portion and a second body portion both being identical is taught by Dunlap (US Patent 8,251,212 B2), as discussed in the rejections to at least independent claims 1, 13, and 21 above. 

Applicants argue the following:
“Further, DeLuca does not disclose that the alleged first body portion (18) and the alleged second body portion (20) are configured to move linearly between an open position and a closed position, as recited in amended claim 1. Instead, DeLuca discloses that the alleged first body portion (18) and the alleged second body portion (20) are pivotally coupled to one another.”, see page 2 lines 15-19.

The Examiner respectfully does not agree for the following reason(s).

First, the first body portion and the second body portion of DeLuca as modified above (see rejections to at least claims 1, 13, and 21 above) move linearly similar to Applicants’ claimed invention. 

Second, Applicants have not disclosed the corresponding structure in the specification that performs the function of moving the first body portion and the second body portion linearly between an open position and a closed position. 
Applicants argue the following:
“Moreover, DeLuca does not disclose that the base surface of the alleged first body portion (18) includes a first aperture and the base surface of the alleged second body portion (20) includes a second aperture, wherein the first aperture and the second aperture are each configured to permit a user to access and operate a spool of cable in the case to rewind unused cable on the reel without opening the case, as recited in amended claim 1.”, see page 2 lines 20-24. 

The Examiner respectfully does not agree because the base surface of the first body portion includes a first aperture and the base surface of the second body portion includes a second aperture, wherein the first aperture and the second aperture are each configured to permit a user to access and operate a spool of cable in the case to rewind unused cable on the reel without opening the case is taught by Dodge (US Patent 1,094,542), as discussed in the rejections to at least claims 1, 18, and 22 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JJC/

							/MICHAEL R MANSEN/                                                                                                                Supervisory Patent Examiner, Art Unit 3654